MILLS, J.
PUBLIC UTILITIES.
(470 N) In action for injuries sustained by telephone company's lineman by coming in contact with electric company’s line about four feet above telephone company’s wires on same poles, evidence held sufficient to go to jury on issues of electric company’s negligence in failing to keep its wires covered with insulation while maintaining them in a public street and in proximity of the jointly used pole, where it has reason to know of the danger to which it was exposing telephone company’s employees.
(470 E) Electric company maintaining its wires on pole jointly used by itself and telephone company was charged with same duty toward telephone company’s employees as toward its own employees, and employees of the telephone company owed to electric company the duty of exercising due care for their own safety.
TRIAL.
(590 E31) The court takes judicial notice of the fact that uninsulated wires charged with electric currents of high voltage are dangerous to life.
NEGLIGENCE.
(370 P2) Section 9195 GC., requiring electric line and power wires maintained in public streets to be covered with waterproof insulation, was passed for the protection of the public, and violation thereof is negligence per
PUBLIC UTILITIES.
(470 T) In action for injuries sustained by telephone company’s lineman by coming in contact with electric company’s line about four feet above telephone company’s wires on same poles, evidence held to present issue for jury whether plaintiff’s contact with electric company’s wire was accidental.
EMPLOYER & EMPLOYE.
(250 W3) That telephone lineman would be entitled to compensation under Workmen’s Compensation Act (Sections 1465-37 to 1465-108 GC) for injuries by coming in contact with electric company’s power wire did not deprive him of right to recover from electric company such portion of his damages as would not be compensated under the act.
(Hamilton, PJ., and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.